May 3, 2016 DREYFUS PREMIER INVESTMENTS FUNDS, INC. - Dreyfus Global Infrastructure Fund Supplement to Summary and Statutory Prospectuses dated March 1, 2016 The following information supersedes and replaces any contrary information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: Maneesh Chhabria, PhD, CFA, FRM is the fund's primary portfolio manager, a position he has held since the fund's inception in March 2015. Mr. Chhabria is a portfolio manager with CenterSquare's global listed infrastructure securities group. The following information supersedes and replaces the fourth paragraph in "Fund Details – Management" in the statutory prospectus: Maneesh Chhabria, PhD, CFA, FRM is the fund's primary portfolio manager and is primarily responsible for managing the fund's portfolio. Mr. Chhabria has managed the fund since its inception in March 2015. Mr. Chhabria is a portfolio manager with CenterSquare's global listed infrastructure securities group. Mr. Chhabria joined CenterSquare in 2005. 4003STK0516 May 3, 2016 DREYFUS PREMIER INVESTMENT FUNDS, INC. -Dreyfus Global Infrastructure Fund Supplement to Statement of Additional Information dated July 1, 2015, as revised or amended, October 1, 2015, November 11, 2015, December 31, 2015, February 1, 2016, March 1, 2016, March 31, 2016 and April 29, 2016 Effective May 3, 2016, the following information supersedes and replaces any contrary information contained in the section of the fund's Statement of Additional Information entitled "Certain Portfolio Manager Information": Joshua B. Kohn is no longer a portfolio manager of the Fund. The following table lists the number and types of accounts (including the fund) advised by the fund's primary portfolio managers and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Maneesh Chhabria 1 $24M None $24M None $24M The following table provides information on accounts managed (included within the table above) by the fund's primary portfolio managers that are subject to performance-based advisory fees. Primary
